FILED
                              NOT FOR PUBLICATION                          MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MERCEDES DE JESUS SANCHEZ DE                     No. 11-71228
FRANCO; et al.,
                                                 Agency Nos.         A098-589-371
               Petitioners,                                          A098-589-372
                                                                     A098-589-373
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Mercedes de Jesus Sanchez de Franco and her children, natives and citizens

of El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Santos-

Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny in part and grant

in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners did not demonstrate that it is more likely than not they will be tortured

if returned to El Salvador. See Zheng v. Ashcroft, 332 F.3d 1186, 1196-97 (9th Cir.

2003).

      In denying petitioners’ asylum and withholding of removal claims, the BIA

found they failed to establish past persecution or a fear of future persecution on

account of a protected ground. When the IJ and BIA issued their decisions in this

case they did not have the benefit of either this court’s decisions in Henriquez-

Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba v. Holder,

726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of M-E-V-G-, 26 I.

& N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we grant the petition as to petitioners’ asylum and withholding of

removal claims, and remand to the agency to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.


                                           2                                    11-71228